DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed April 07, 2022. 
Claims 1, 9, 12, and 16-17 have been amended.
Claims 1-20 are currently pending and have been examined.
Response to Arguments
The previous rejection under 35 USC 112(b) to claim 16 has been withdrawn in response to the submitted amendments.
The previous rejections under 35 USC 103, has been withdrawn in response to the submitted amendments. The closest prior art does not disclose, teach, or suggest the combination of elements that includes scanning asset tags of unoccupied receptacles in a set of receptacles at a unit delivery facility of a distribution network to determine scoring updates for users. In addition to the references already made of record, Burch, V et al. (U.S. P.G. Pub. 2016/0239795 A1) discloses receiving contain status updates based upon scanning the loading state of an area, which does not involve individual use receptacles or scanning of the asset tags on those receptacles. Further, Applicant’s Remarks filed April 07, 2022 regarding the Irwin reference on p. 12 are persuasive.
Applicant’s remaining arguments filed April 07, 2022 have been fully considered but they are not persuasive.

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
For example, the plurality of receptacles located at a unit delivery facility of a distribution network as recited in amended Claim 1, in combination with the recited scanning device and the other features of Claim 1, work together to provide a technological solution to the problem of efficiently utilizing a limited number of non-assigned common item receptacles in a unit delivery facility. There are frequently more items received at a unit delivery facility frequently than there are common receptacles available, and assigning items randomly or on a first-come, first-served basis results in inefficient allocation of limited receptacles. See, e.g., Specification, [0025]-[0026], [0071]. By including a receptacle management system that allocates limited receptacle capacity by determining and implementing a recipient score threshold based on the items expected to be received within a specified time period, the system recited in Claim 1 recites a practical application that addresses disadvantages of existing receptacle management implementations. Moreover, by determining receptacle availability information and revising recipient scores based on one set of images of asset tags corresponding to unoccupied receptacles, the system recited in Claim 1 further improves the efficiency and reliability of receptacle management applications. Claims 12 and 17 recite similar features, and are thus directed to practical applications for the same reasons. Because Claims 1, 12, and 17 recite practical applications of the alleged abstract idea, the claims of the present application cannot be considered to be directed to an abstract idea.
Examiner respectfully disagrees. The plurality of receptacles in these steps are recited at a high level of generality, i.e., as a generic receptacle performing a generic item storage function. The memory, destination device, scanning device, and processor limitations are no more than mere instructions to apply the exception using a generic computer component. The instant claims recital of memory, scanning device, and processor is merely the use of a computer as a tool for performing the identified abstract idea. Improving the performance of the abstract idea by using a computer as a tool does not materially alter the patent eligibility of the claimed subject matter. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted)).
The problem discussed in [0025]-[0026] and [0071] is a business problem of the inefficiency of storing large items for pickup by recipients. The identified improvements argued by Applicant (i.e. a score threshold as an improvement over a first-come first-served basis) are really, at best, improvements to the performance of the abstract idea itself (e.g. improvements made in the underlying business method) and not in the operations of any additional elements or technology. For example, in Trading Tech, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Trading Technologies Int’l v. IBG LLC, 921 F.3d 1084, 1093-94 (Fed. Cir. 2019).

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Even if the present claims were directed to an abstract idea under Step 2A of the eligibility analysis, they recite additional elements that amount to significantly more than the identified judicial exception, and are therefore eligible under Step 2B. Specifically, the technological solution recited in the claims-the use of a receptacle management system that allocates limited receptacle capacity by determining and implementing a recipient score threshold based on the items expected to be received within a specified time period-represents "significantly more" than an abstract idea. The above-mentioned problems, associated with the inefficient allocation of a limited number of receptacles at a unit delivery facility, are specific to the facilities and technological environment of a distribution network which distributes a large number of items to many recipients over a wide geographical area. The solution set forth in the claims is directed to this problem, which specifically arises in this technological environment. The "abstract idea" (as it is identified in the Office Action) of simply "assigning item receptacles in a computer environment," does not solve the technological problems associated with inefficient receptacle allocation as set forth in the specification as filed. Rather, it is the technological solution set forth in the claims, which extends beyond the purported abstract idea, that solves these problems. Thus, the claims as a whole amount to significantly more than an abstract idea. 
Because the claims recite a technological solution to a technological problem, the claims are not directed to an abstract idea under step 2A of the two-part test for subject matter eligibility, and in any case amount to significantly more than an abstract idea under step 2B of the two-part test. As such, Applicant respectfully requests withdrawal of the rejection of the claims under 35 U.S.C. § 101.
Examiner respectfully disagrees. Addressing a problem specific to the technological environment of the facilities of a distribution network which distributes a large number of items to many recipients over a wide geographical area is merely limiting the field of use of the identified abstract idea. Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.05(h). The identified improvements argued by Applicant (i.e. a score threshold) are really, at best, improvements to the performance of the abstract idea itself (e.g. improvements made in the underlying business method) and not in the operations of any additional elements or technology.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the memory" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-11 depend upon claim 1 and therefore inherit the above rejection of claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-11 and 17-20 recite a combination of devices and therefore recite a machine.
Claims 12-16 recite a series of steps and therefore recite a process.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1, 12, and 17, as a whole, are directed to the abstract idea of receiving recipient information, determining a recipient score, and assigning a delivery receptacle to an item based on the recipient score, which is a method of organizing human activity and a mental process. The claims recite a method of organizing human activity because the identified idea is a fundamental economic principles or practices (e.g. using a marking affixed to the outside of a mail object to communicate information about the mail object, i.e., the sender, recipient, and contents of the mail object, Secured Mail Solutions LLC v. Universal Wilde, Inc.) because the instant claims obtain recipient information to communicate information about assigning an item to a receptacle. See MPEP 2106.04(a)(2)(I). The claims recite a method of organizing human activity because the identified idea is managing personal behavior or relationships or interactions between people (including following rules or instructions) because the instant claims are assigning receptacles to balance the priority of different delivery items. See MPEP 2106.04(a)(2)(II)(C). The claims recite a mental process because the identified idea contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) by observing a recipient of an item, determining the recipient score, and evaluating the recipient score to determine a receptacle. The method of organizing human activity or mental process of “receiving recipient information, determining a recipient score, and assigning a delivery receptacle to an item based on the recipient score,” is recited by claiming the following limitations: determining receptacle availability, revising recipient scores, receiving item quantity, determining items exceeds capacity, receiving a recipient scores, determining a score threshold, determining an intended recipient, retrieving the recipient score, comparing the recipient score to the threshold, identifying scores that satisfy a threshold, and assigning the item to a receptacle. The mere nominal recitation of a plurality of receptacles, a memory, a database, a destination device, a scanning device, scanning information, a processor, and updating a database does not take the claim of the method of organizing human activity or mental process grouping. Thus, the claim recites an abstract idea.
With regards to Claims 6-7, 10-11, 13, 16, and 20, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: sending a notification, displaying receptacle information, determining a second recipient, retrieving a second recipient score, determining not to assign a second item based on a threshold, displaying an indication an item is not assigned, identifying recipients that do not satisfy a threshold, and determining not to assign items.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1, 12, and 17 recite the additional elements: a plurality of receptacles, a memory, a database, a destination device, a scanning device, and a processor which are used to perform the receiving, determining, retrieving, identifying, and assigning steps. The plurality of receptacles in these steps are recited at a high level of generality, i.e., as a generic receptacle performing a generic item storage function. These memory, destination device, scanning device, processor, and updating a database limitations are no more than mere instructions to apply the exception using a generic computer component. The scanning items to obtain images of items step is recited at a high level of generality (i.e., as a general means of gathering item data for use in the determining step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of assigning item receptacles in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing delivery agent process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1, 12, and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a memory, a database, a destination device, a scanning device, and a processor. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving and transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.); processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services); presenting information (See MPEP 2106.05(d)(II), MPEP 2106.05(g) presenting offers gathering statistics, OIP Technologies); storing and retrieving information (See MPEP 2106.05(d)(II) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies); and updating information (See MPEP 2106.05(d)(II) electronic recordkeeping, Alice Corp.; Ultramercial). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a plurality of receptacles (Specification [0024], [0025], [0027]), a memory (Specification [0032]), a database (Specification [0034], [0035]) a destination device (Specification [0035]), a scanning device (Specification [0036]), and a processor (Specification [0032], [0035]). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by reciting a memory, a destination device, a scanning device, and a processor. See MPEP 2106.05(f). The claims recite insignificant extrasolution activity (i.e. mere data gathering, selecting a particular data source or type of data to be manipulated, or an insignificant application) by scanning items to obtain images of items. See MPEP 2106.05(g). The claims limit the field of use by reciting delivery receptacles. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
With regards to Claims 5, 9, 10, 14, and 18-19, the additional elements do not amount to significantly more than the judicial exception. Claims 5, 9, 14, and 18-19 recite a generic computer performing generic computer functions by reciting transmitting a message, storing an association, updating receptacle information, updating item information, updating threshold information, and updating score information. Claims 5, 10, and 14 recite insignificant extrasolution activity (i.e. mere data gathering, selecting a particular data source or type of data to be manipulated, or an insignificant application) by obtaining an image and receiving updated availability information. See MPEP 2106.05(g). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
Remaining Claims:
With regards to Claims 2-4, 8, and 15, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Burch, V et al. (U.S. P.G. Pub. 2016/0239795 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628